Exhibit 10.2

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of July 10, 2012, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
AEGERION PHARMACEUTICALS, INC., a Delaware corporation with its chief executive
office located at 101 Main Street, Suite 1850, Cambridge, Massachusetts
02142(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 28, 2012,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 28, 2012, between Borrower and Bank, (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Herein after, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new provision
to appear as Section 2.1.2 (2012 Equipment Advances) thereof:

“2.1.2 2012 Equipment Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, during
the 2012 Equipment Draw Period, Bank shall make advances (each, a “2012
Equipment Advance” and, collectively, “2012 Equipment Advances”) not exceeding
the 2012 Equipment Line. 2012 Equipment Advances may only be used to finance
Eligible Equipment purchased within ninety (90) days (determined based upon the
applicable invoice date of such Eligible Equipment) before the date of each 2012
Equipment Advance. Notwithstanding the foregoing, the initial 2012 Equipment
Advances (the “Initial 2012 Equipment Advance”) hereunder may be used to
reimburse Borrower for Eligible Equipment purchased between January 1, 2011 and
the 2012 Effective Date, provided that such Initial Equipment Advance occurs no
later than seven (7) Business Days after the 2012 Effective Date. No 2012
Equipment Advance may exceed one hundred percent (100%) of the total invoice for
Eligible Equipment (excluding taxes, shipping, warranty charges, freight
discounts and installation expenses relating to such Eligible Equipment except
to the extent such are allowed to be financed pursuant hereto as Other
Equipment). Unless otherwise agreed to by Bank, not more than twenty-five
percent (25%) of the proceeds of the 2012 Equipment Line shall be used to
finance Other Equipment. After repayment, no 2012 Equipment Advance may be
reborrowed.

 

1



--------------------------------------------------------------------------------

(b) Interest Period. Commencing on the first Payment Date of the month following
the month in which the first Funding Date occurs with respect to any 2012
Equipment Advance (or commencing on the Funding Date if the Funding Date is the
first (1st) calendar of the month), and continuing on each Payment Date
thereafter, Borrower shall make monthly payments of interest, in arrears, on the
principal amount of each 2012 Equipment Advance at the rate set forth in
Section 2.2(a)(ii).

(c) Repayment. Commencing on January 1, 2013, and continuing on the Payment Date
of each month thereafter, Borrower shall repay the 2012 Equipment Advances in
(i) thirty (30) equal monthly installments of principal, plus (ii) monthly
payments of accrued interest at the rate set forth in Section 2.2(a)(ii). All
outstanding principal and accrued interest with respect to the 2012 Equipment
Advances, and all other outstanding Obligations with respect to the 2012
Equipment Advances, are due and payable in full on the 2012 Equipment Maturity
Date. Borrower may prepay 2012 Equipment Advances at any time without a
prepayment fee or penalty.”

 

  2 The Loan Agreement shall be amended by deleting the following provision
appearing as Section 2.2(a) (Interest Rate) thereof:

“(a) Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to
three and one-half of one percent (3.50%) above the Prime Rate, which interest
shall be determined by the Bank as of the Funding Date and shall be payable
monthly in accordance with Section 2.2(e) below.”

and inserting in lieu thereof the following:

“(a) Interest Rate.

(i) Term Loan. Subject to Section 2.2(b), the principal amount outstanding under
the Term Loan shall accrue interest at a fixed per annum rate equal to three and
one-half of one percent (3.50%) above the Prime Rate, which interest shall be
determined by the Bank as of the Funding Date and shall be payable monthly in
accordance with Section 2.2(e) below.

(ii) 2012 Equipment Advances. Subject to Section 2.2(b), the principal amount
outstanding for each 2012 Equipment Advance shall accrue interest at a fixed per
annum rate equal to the greater of (a) one and one half of one percent
(1.50%) above the Prime Rate, and (b) four and three quarters of one percent
(4.75%), which interest shall be fixed by Bank as of the Funding Date of each
2012 Equipment Advance and shall be payable monthly in accordance with
Section 2.2(e) below.”

 

  3 The Loan Agreement shall be amended by deleting the following appearing in
Section 6.12 (Liquidity) of the Loan Agreement:

“6.12 Liquidity. At all times, Borrower shall maintain unrestricted cash, Cash
Equivalents, short-term investments and long-term investments in accounts with
Bank or Bank’s Affiliates in an amount equal to at least the Nine Month

 

2



--------------------------------------------------------------------------------

Cash Burn Amount (the “Liquidity Requirement”). If Borrower fails to comply with
the Liquidity Requirement (which failure in and of itself is not an Event of
Default): (a) during the period of time commencing as of the Effective Date
through and including February 28, 2013, Borrower shall immediately pledge to
Bank and maintain in a separate money market account in the name of Borrower,
unrestricted cash in the amount of Five Million Dollars ($5,000,000), or
(b) during the period of time commencing as of March 1, 2013, through and
including the Term Loan Maturity Date, Borrower shall immediately pledge to Bank
and maintain in a separate money market account in the name of Borrower,
unrestricted cash in an amount equal to fifty percent (50.0%) of the then
outstanding Obligations of Borrower to Bank, determined as of the date of such
failure to comply with the Liquidity Requirement. Notwithstanding the foregoing,
upon Bank’s receipt of evidence from Borrower, that (i) the Equity Event has
occurred, and (ii) Borrower has unrestricted cash in accounts with Bank or
Bank’s Affiliates equal to at least twelve (12) months of Cash Burn, the
unrestricted cash pledged to Bank pursuant to (a) or (b) hereof shall be
promptly remitted to Borrower’s Designated Deposit Account.”

and inserting in lieu thereof the following:

“6.12 Liquidity. At all times, Borrower shall maintain unrestricted cash, Cash
Equivalents, short-term investments and long-term investments in accounts with
Bank or Bank’s Affiliates in an amount equal to at least the Nine Month Cash
Burn Amount (the “Liquidity Requirement”). If Borrower fails to comply with the
Liquidity Requirement (which failure in and of itself is not an Event of
Default): (a) (i) during the period of time commencing as of the Effective Date
through and including February 28, 2013, Borrower shall immediately pledge to
Bank and maintain in a separate money market account in the name of Borrower,
unrestricted cash in the amount of Five Million Dollars ($5,000,000), plus
(ii) during the period of time commencing as of the 2012 Effective Date through
and including December 31, 2012, Borrower shall immediately pledge to Bank and
maintain in a separate money market account in the name of Borrower,
unrestricted cash in the amount equal to fifty percent (50.0%) of the
outstanding Obligations under the 2012 Equipment Line, or (b) (i) during the
period of time commencing as of March 1, 2013, through and including the Term
Loan Maturity Date, Borrower shall immediately pledge to Bank and maintain in a
separate money market account in the name of Borrower, unrestricted cash in an
amount equal to fifty percent (50.0%) of the then outstanding Obligations of
Borrower to Bank under the Term Loan, determined as of the date of such failure
to comply with the Liquidity Requirement, plus (ii) during the time period
commencing as of January 1, 2013, through and including the 2012 Equipment
Maturity Date, Borrower shall immediately pledge to Bank and maintain in a
separate money market account in the name of Borrower, unrestricted cash in an
amount equal to fifty percent (50.0%) of the then outstanding Obligations of
Borrower to Bank under the 2012 Equipment Line, determined as of the date of
such failure to comply with the Liquidity Requirement. Notwithstanding the
foregoing, upon Bank’s receipt of evidence from Borrower, that (i) the Equity
Event has occurred, and (ii) Borrower has unrestricted cash in accounts with
Bank or Bank’s Affiliates equal to at least twelve (12) months of Cash Burn, the
unrestricted cash pledged to Bank pursuant to (a) or (b) hereof shall be
promptly remitted to Borrower’s Designated Deposit Account.”

 

3



--------------------------------------------------------------------------------

  4 The Loan Agreement shall be amended by deleting the following appearing as
subsection (c) of the definition of “Permitted Liens” appearing in Section 13.1
thereof:

“(c) purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Million Five Hundred Thousand Dollars ($1,500,000) in the
aggregate amount outstanding, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment;”

and inserting in lieu thereof the following:

“(c) purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Seven Hundred Fifty Thousand Dollars ($750,000) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;”

 

  5 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

““Credit Extension” is any Term Loan or any other extension of credit by Bank
for Borrower’s benefit under this Agreement.”

and inserting in lieu thereof the following:

““Credit Extension” is any Term Loan, 2012 Equipment Advance, or any other
extension of credit by Bank for Borrower’s benefit under this Agreement.”

 

  6 The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 13.1 thereof:

““2012 Effective Date” is July 10, 2012.”

““2012 Equipment Advance” and “2012 Equipment Advances” are defined in
Section 2.1.2(a).”

““2012 Equipment Draw Period” is the period of time from the 2012 Effective Date
through the earlier to occur of (a) December 31, 2012, or (b) an Event of
Default.”

““2012 Equipment Line” is a 2012 Equipment Advance or 2012 Equipment Advances in
an aggregate amount of up to Seven Hundred Fifty Thousand Dollars ($750,000).”

““2012 Equipment Maturity Date” is June 1, 2015.”

““Eligible Equipment” is the following to the extent it complies with all of
Borrower’s representations and warranties to Bank, is located at either: (i) 101

 

4



--------------------------------------------------------------------------------

Main Street, Cambridge, MA (or Borrower’s then current Massachusetts corporate
headquarters address) (“Massachusetts Corporate Headquarters”), or (ii) any
other U.S. address so long as the aggregate value of equipment located outside
of the Massachusetts Corporate Headquarters does not exceed $75,000), or such
other location of which Bank has approved in writing, and is subject to a first
priority Lien in favor of Bank: (a) all new and/or used general purpose
equipment computer equipment, office equipment, test and laboratory equipment,
furnishings, subject to the limitations set forth herein, and (b) Other
Equipment.”

““Initial 2012 Equipment Advance” is defined in Section 2.1.2(a).”

““Other Equipment” is leasehold improvements, transferable software licenses,
non-recurring engineering charges, and soft costs reasonably acceptable to Bank,
including taxes, shipping, warranty charges, freight discounts and installation
expenses.”

4. FEES. Borrower shall pay to Bank a modification fee equal to Seven Hundred
Fifty Dollars ($750.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of March 28, 2012 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed in
any material respect, as of the date hereof, except as set forth on Schedule A.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

5



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:   BANK: AEGERION PHARMACEUTICALS, INC.     SILICON VALLEY BANK By:  

/s/ Marc D. Beer

    By:  

/s/ Clark Hayes

Name:  

Marc D. Beer

    Name:  

Clark Hayes

Title:  

CEO

    Title:  

VP Lending

 

7



--------------------------------------------------------------------------------

SCHEDULE A

 

Section of Perfection Certificate   Update Section 2/Last report filed   8-K
June 15, 2012 Section 3(a)(b)   New Subsidiary; Aegerion Pharmaceuticals, Ltd
(U.K.)

 

8